Title: Thomas Jefferson to Lewis D. Belair, 23 November 1818
From: Jefferson, Thomas
To: Belair, Lewis Descoins


          
            Sir
            Monticello Nov. 23. 18.
          
          I have just recieved from Mr Redory the information asked as to the rest of the books named in my letters of Oct. 27. & 31. and I request you to lay by for me the Pliny Fr. & Lat. the Dictionnaire Bibliographe, and Denis d’Halicarnasse. I presume I may expect in a very few days answers to the enquiries of my letter of Nov. 16. respecting Epictetus, le Gendre, Carnot & Euler, which will enable me to decide which of them I take, and will put me in possession of information as to the amount of the whole I shall have decided for, when I will immediately remit you the amount and direct the conveyance of the books. but as I should be glad to recieve the Dictionnaire Bibliographique by a quicker conveyance, I would be glad you would send a volume at a time by mail, and each a week apart, a precaution I wish to take that I may not overburthen any one of our mails. direct them to me at Monticello  Charlottesville and accept the assurance of my respect.
          
            Th: Jefferson
          
        